Hon. Charles A. Drake County Attorney, Hamilton County
This is in response to your recent letter, wherein you ask whether a non-physician coroner may, without first having a physician view a body, remove it for the purpose of making an investigation.
Section 674(1) of the County Law, provides, in relevant part:
  "1. When a coroner * * * is informed of the occurrence of a death within his jurisdiction * * * he shall go at once to the place where the body is and take charge of it. If the coroner is not a physician duly licensed to practice medicine in this state, he shall at once notify and designate a coroner's physician to act with him. * * * Such coroner's physician so notified or employed, and designated, shall also go to the place where the body is, and the coroner and such coroner's physician shall jointly take charge of the body. Notwithstanding any general, special or local law * * * coroner and coroner's physician * * * shall have authority to the extent required for the investigation to remove and transport the body upon taking charge of it." (Emphasis supplied.)
The body may be removed after it has been taken charge of, and pursuant to the statute, the body must be jointly taken charge of by the coroner and coroner's physician. All references to the coroner and coroner's physician are phrased in the conjunctive, and there is no authority for the coroner, who is not a physician, to unilaterally take charge of a body and remove it.
Therefore, it is our opinion that a non-physician coroner may not, without first having a physician view a body, remove it for the purpose of making an investigation.